DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP3461545, filed on 8/30/2013.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/01/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 11/30/2020, which are in response to USPTO Office Action mailed 6/16/2020. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Allowable Subject Matter
Claims 15-16 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka (US PGPUB No. 2002/0087539; Pub. Date: Jul. 4, 2002) in view of Connearney et al. (US PGPUB No. 2008/0162427; Pub. Date: Jul. 3, 2008).
Regarding independent claim 14,
Muraoka discloses a computer implemented method for improving efficiency and reducing computational complexity of executing queries in a database using an electronic computing device, the method comprising:(a) creating a database comprising multiple data structures, wherein at least one data structure comprises definitions of data object values of at least one data set. See Paragraph [0061], (Disclosing a database apparatus comprising a database storage system and database management system for inputting/outputting data to and from storage. The system further comprising an item definition portion for defining data 
wherein a definition of a data object value comprises (i) a data object identifier. See Paragraph [0066], (Data identifiers are provided to the record definition portion in response to read requests.).
and (ii) a unique identifier of a data property that the data object value is assigned to. See Paragraph [0064], (Definitions and characteristics of data items are stored for each item written into data storage. Wherein the definition or characteristics of an item may include an item name, data type and length, i.e. unique identifiers of data properties.).
 (c) executing a database query on said at least one data structure and identifying data records satisfying the database query. See Paragraph [0061], (Disclosing the use of a DBMS for handling inputting/outputting data to and from data storage. Note [0066] disclosing the process of retrieving a requested data item using data identifiers. If the requested data item is determined to exist in storage using the data identifiers, it is read and provided to an outputting portion of the system, i.e. executing a database query and identifying records that satisfy the request.).
(d) retrieving first results from the data records identified in (c), wherein the first results are data from the first data property. See Paragraph [0066], (Disclosing an outputting portion for providing requested information corresponding to the definitional information of [0064].).
Muraoka does not disclose the step (b) identifying a first data property, from a plurality of data properties, that has a data type which has the smallest unique value in the plurality of data properties, 
by a comparison of sizes of a plurality of data types of the plurality of data properties, wherein the sizes of the plurality of data types is stored as metadata by said database
(d) accessing the database to retrieve first results from the data records identified in (c), wherein the first results only include data from the first data property identified in (b); 
and (e) upon determining a number of first result exceeds a pre-defined threshold, accessing the database to retrieve second results concurrent with accessing the database to retrieve the first results from the data records.
Connearney discloses the step (b) identifying a first data property, from a plurality of data properties, that has a data type which has the smallest unique value in the plurality of data properties, See Paragraph [0046], (Disclosing a method of data storage and retrieval. The method including a step of storing unstructured data where said unstructured data is stored by the RDBMS based on the size of the unstructured data. For the method 400 of FIG. 4, step 415 describes a step wherein a query is performed by searching the smaller of fields reserved for storing unstructured data items, i.e. identifying a first data property with the smallest value in the plurality of data properties.).
by a comparison of sizes of a plurality of data types of the plurality of data properties, wherein the sizes of the plurality of data types is stored as metadata by said database. See Paragraph [0046], (Step 415 describes the step wherein a query first searches the smaller field reserved for storing unstructured data items.). See Paragraph [0034], (The RDBMS is capable of evaluating the size of an unstructured data item and select an appropriate field or data type for said unstructured data item based on its size, i.e. a comparison of data field sizes of a plurality fo data fields, i.e. data properties. A field can be defined called "varchar" that is 32KB in size and may be used to store data that is 32KB or smaller, i.e. the RDBMS maintains data about the size of a data field and the items within said data field, i.e. sizes of data types are metadata of the RDBMS.).
(d) accessing the database to retrieve first results from the data records identified in (c), wherein the first results only include data from the first data property identified in (b); See Paragraph [0046], (A query can be limited to searching varchar fields, i.e. the fields of step ( c), and exclude other fields from the search, i.e. only include data from the first data property of step (b).).
and (e) upon determining a number of first result exceeds a pre-defined threshold, accessing the database to retrieve second results concurrent with accessing the database to retrieve the first results from the data records. See Paragraph [0047], (If one or more entries found by the query specify a null value, the method proceeds to reinitiate the query and adding the Blob field to the query. Search results for the first and second queries can be combined and presented, i.e. seconds results concurrently accessed with first results.).
Muraoka and Connearney are analogous art because they are in the same field of endeavor, query optimization. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Muraoka to include the method of querying based on field size as disclosed by Connearney. Doing so would allow the system to efficiently deliver data by querying the smallest available fields that match the query request. The resulting improvement would be the faster execution resulting from optimized use of storage sizes.

Regarding independent claim 22,
	The claim is analogous to the subject matter of independent claim 14 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claims 17 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka in view of Connearney as applied to claim 14 above, and further in view of Mathur (US Patent No.: 8,793,246; Date of Patent: Jul. 29, 2014).
Regarding dependent claim 17,
	As discussed above with claim 14, Muraoka-Connearney discloses all of the limitations.
	Muraoka-Connearney does not disclose the step wherein the first or the second results comprise a predefined number of data records, the predefined number between 75 and 150.  
Mathur discloses the step wherein the first or the second results comprise a predefined number of data records, the predefined number between 75 and 150.  See FIG. 5 and Col. 7, line 57- Col. 7, line 13, (Disclosing a ranking retrieval server configured to determine a pre-defined number of top search results. The method increments the value of the counter for each search result obtained until the counter value exceeds the pre-defined value. Note that 75 and 150 are pre-defined numbers.).
Muraoka, Connearney and Mathur are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Muraoka-Connearney to include the ranking retrieval server disclosed by Mathur. Col. 6, lines 35-40 disclosing that the ranking retrieval server obtains search results in real-time as opposed to caching search results. Wherein real-time retrieval allows users to update search results at any desired point, resulting in more consistent updated information being provided.

Regarding dependent claim 25,
	The claim is analogous to the subject matter of independent claim 17 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claims 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka in view of Connearney as applied to claim 14 above, and further in view of Subramaniam et al. (US PGPUB No. 2003/0088545; Pub. Date: May 8, 2003).
Regarding dependent claim 18,
As discussed above with claim 14, Muraoka-Connearney discloses all of the limitations.
	Muraoka-Connearney does not disclose the step wherein the retrieved results are stored in a hash table, wherein the hash table comprises (i) keys comprising the smallest size and (ii) values comprising the retrieved results.
Subramaniam discloses the step wherein the retrieved results are stored in a hash table, wherein the hash table comprises (i) keys comprising the smallest size and (ii) values comprising the retrieved results. See Paragraph [0160], (Disclosing a hash table for storing name-value pairs of search result data generated for a search, i.e. a hash table comprising keys comprising size data and data values. Note that the Result Rows store a File Size for a result, as such, a smallest file size would also be stored in a result row.).
Muraoka, Connearney and Subramaniam are analogous art because they are in the same field of endeavor, methods and systems for managing databases. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Muraoka-Connearney to include the result hash tables as described by Subramaniam. Doing so would allow users to review the hash table structure containing search results using the disclosed buffer structure, providing efficient and convenient access to search results.

Regarding dependent claim 26,
	The claim is analogous to the subject matter of independent claim 18 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Claims 19-21 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Muraoka in view of Connearney as applied to claim 14 above, and further in view of Carlson et al. (US PGPUB No. 2003/0229640; Pub. Date; Dec. 11, 2003).
Regarding dependent claim 19,
As discussed above with claim 14, Muraoka-Connearney discloses all of the limitations.
	Muraoka-Connearney does not disclose the step wherein the database query utilizes UNION operators between SELECT database queries limited with the smallest size.
	Carlson discloses the step wherein the database query utilizes UNION operators between SELECT database queries limited with the smallest size. See Paragraph [0091], (A method of utilizing a query buffer to facilitate parallel handling of at least a portion of a database query. The method comprising the use of a Union Node for combining two sorted result sets "A" and "B" wherein the result contains all tuples from "A" and "B". Note [0049] wherein an attribute descriptor can reference any field in a table entry of a database in order to identify a record, i.e. a smallest field is a field that can be accessed by the attribute descriptor for retrieval.).
	Muraoka, Connearney and Carlson are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Muraoka-Connearney to include the Intersect Nodes as disclosed by Carlson. Doing so would allow the system to perform an efficient intersection operation using multiple threads in parallel to accelerate execution.

Regarding dependent claim 20,
As discussed above with claim 14, Muraoka-Connearney discloses all of the limitations.
	Muraoka-Connearney does not disclose the step wherein the executing the database query utilizes, in case of cross-querying numerous data sets, an INTERSECT operator between subqueries related to different data sets.  
	Carlson discloses the step wherein the executing the database query utilizes, in case of cross-querying numerous data sets, an INTERSECT operator between subqueries related to different data sets. See Paragraph [0091], (A method of utilizing a query buffer to facilitate parallel handling of at least a portion of a database query. The method comprising the use of an Intersect Node configured to combine two sorted result sets "A" and "B" wherein the result contains tuples in both "A" and "B" without duplicates, i.e. an INTERSECT operation performed on different data sets.).
Muraoka, Connearney and Carlson are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Muraoka-Connearney to include the Intersect Nodes as disclosed by Carlson. Doing so would allow the system to perform an efficient intersection operation using multiple threads in parallel to accelerate execution.



Regarding dependent claim 21,
As discussed above with claim 14, Muraoka-Connearney discloses all of the limitations.
	Muraoka-Connearney does not disclose the step disclose the step wherein (e) is performed in parallel.  
Carlson discloses the step wherein (e) is performed in parallel.  See Paragraph [0120], (A portion of the query optimization method is executed in parallel by multiple threads. A first query criterion is used to populate a query buffer with records from a data source. A second portion is executed in parallel and is used to select records from the query buffer that match a second query criterion, i.e. generating the result set is performed in parallel.).
Muraoka, Connearney and Carlson are analogous art because they are in the same field of endeavor, methods and systems for optimizing query execution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Muraoka-Connearney to include the method of parallel query execution as described by Carlson. Parallel query execution typically results in improvements in performance associated with the use of multiple threads that delegate query operations. The method of Carlson supports parallelism during query execution using query buffers to provide these performance improvements.

Regarding dependent claim 27,
	The claim is analogous to the subject matter of independent claim 19 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 28,
	The claim is analogous to the subject matter of independent claim 20 directed to a non-transitory, computer readable medium and is rejected under similar rationale.

Regarding dependent claim 29,
	The claim is analogous to the subject matter of independent claim 21 directed to a non-transitory, computer readable medium and is rejected under similar rationale.
Response to Arguments
Applicant’s amendment of claim 14 distinguishes claim 14 from claim 1 of U.S. Patent No. 10,095,743. Accordingly, the rejection on the ground of nonstatutory double patenting of claims 14-15 and 22-23 over claims 1 and 8 of U.S. Patent No. 10,095,743 has been withdrawn.
Applicant’s arguments with respect to claim(s) 13 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498.  The examiner can normally be reached on Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FMMV/Examiner, Art Unit 2159       
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159